I concur in the opinion prepared by Judge Hobson. While this cause originated in the Circuit Court for the Eleventh Judicial Circuit, nevertheless, it brought for review and not for retrial the proceedings before the City Commission. It was not the province of the Circuit Court to retry the case on the record and substitute its judgment for the judgment of the City Commission, but it was the duty of the Circuit Court to review the proceedings to determine if the jurisdictional requirements were complied with and if the judgment of the City Commission found support in the record. That was the question there and is likewise the question here.
There were nine charges filed against the Chief of Police, two of which were quashed, he was acquitted on three and found guilty on four. The charges on which the Chief of Police was convicted, accused him of neglect of duty by reason of his neglect and failure to enforce the ordinances of the City of Miami and Criminal Statutes of the State of Florida; failure to bring about the apprehension, arrest and punishment of the persons who violated the said ordinances and statutes at and during the time of the strike by the bus drivers in the City on the night of March 29, 1944, and incompetence, as Chief of Police, by reason of the fact, that he had permitted the police department to fall into a state of disorganization, disunity, discord and inefficiency. *Page 195 
The defense in this case may be best summed up by the testimony of the Chief of Police himself, when he testified,
"I didn't see anybody violate the law, and I didn't see anybody — I saw laws violated, cars parked after they were violated, so I didn't do anything." . . . "The action I took I thought was best, because it was discretionary. I had the discretionary powers to use my best judgment in case of an emergency and I thought the easiest was the best, which proved to be."
With eighty-three buses congregated around the City Hall about ten o'clock at night, instead of complying with his oath of office to enforce the ordinances and the statutes, the Chief took the easiest way out and permitted the bus drivers to take over, one of whom in response to a question inquiring as to the nature of the trouble replied,
"The main issue is: who is the biggest — the City Court Judge or 600 bus drivers."
There are times when discretion may be the better part of valor, but never at the expense of law and order.
When a government of men is substituted for a government of law liberty disappears and tyranny prevails. History now in the making has so clearly demonstrated this as to make comment unnecessary.
A careful study of the voluminous record in this case convinces me that not only is there substantial evidence in the record to support the findings and judgment of the City Commission, but that its judgment is entirely consistent therewith.